 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------X
 LINDITA IBROCI, and
 NEIL IBROCI,

                Plaintiffs,
                                              MEMORANDUM AND ORDER
        - against -
                                               17 Civ. 1449 (NRB)

 IVAN SERGIO IDROVO, and
 JC TRANSPORT INC.,

                Defendants.
 --------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     The Court is in receipt of the parties’ letters dated November

13, 2019; November 15, 2019; November 19, 2019; December 5, 2019;

December 11, 2019; and December 19, 2019, and the exhibits attached

thereto.   The Court also held a teleconference on November 25,

2019 and an in-person conference on March 5, 2020 to discuss this

discovery dispute with the parties.

     Plaintiffs resist disclosure of the entire data from which

plaintiffs’ expert extracted certain data upon which he bases his

opinion.   The underlying reason for this resistance is that the

expert received the data under the condition that he hold it in

confidence and use it only for his academic endeavors.    However,

plaintiffs’ expert, Dr. Davatzikos, used the data to prepare an

expert report in a private litigation.     The issue posed here is
whether plaintiffs and their expert may rely on the derivations

from the data without disclosing the entire data set.             The answer

is no for two independently dispositive reasons.

      First,   plaintiffs’   counsel     did     not   dispute   the   Court’s

observation that, if the data had not been received under a

confidentiality agreement, it would have been disclosed in the

normal discovery process.    See Tr. for March 5, 2020 Conference at

25.   Plaintiffs may not change the discovery rules by selecting an

expert who has entered into confidentiality agreements.

      Second, defendants have demonstrated a need for the entire

data set in order to adequately challenge plaintiffs’ expert

opinion.   The gist of Dr. Davatzikos’ opinion is a comparison of

where plaintiff Ms. Ibroci stands in relation to other women in

her age group in terms of the volume of certain brain regions

selected by Dr. Davatzikos.      See Davatzikos Amended Report (ECF

No. 56-6) at 2. In determining whether a specific brain region of

Ms.   Ibroci’s   brain   qualifies     as   an    “abnormal”     region,   Dr.

Davatzikos relied on the z-scores (i.e. the difference between the

control group’s mean and Ms. Ibroci’s brain region volume for a

particular brain region, divided by the control group’s standard

deviation for the volume of that brain region).             Accordingly, at

the foundation of Dr. Davatzikos’ opinion is the accuracy of the

mean and standard deviation of the control group members’ brain


                                     2
region volumes.        Requiring defendants to simply assume the accuracy

of Dr. Davatzikos’ calculations of the control group’s mean and

standard deviation would deny defendants a meaningful opportunity

to cross-examine Dr. Davatzikos as contemplated under the Federal

Rule of Evidence 705.          See Lee Valley Tools, Ltd. v. Indus. Blade

Co., 288 F.R.D. 254, 267 (W.D.N.Y. 2013) (“[E]ffective cross-

examination is dependent upon access to the underlying data and

assumptions upon which the expert relied.”) (citing R.F.M.A.S.,

Inc. v. So, 748 F. Supp. 2d 244, 269 (S.D.N.Y. 2010)).

     Further, Dr. Davatzikos also cites Ms. Ibroci’s percentile

rank in terms of the volume of certain brain region as evidence of

abnormality.       Davatzikos Amended Report (ECF No. 56-6) at 1.

Despite Dr. Davatzikos appears to derive this percentile rank from

the z-score, nowhere in his report does he provide the basis for

translating the z-score into a percentile rank or deriving it

otherwise.      At the March 5, 2020 conference, plaintiffs argued

that their disclosure of the control group mean and standard

deviation    as   to    each    brain   region    would   allow   defendants   to

recreate the distribution of the control group members’ brain

region   area     for    each    region,       which   would   presumably   allow

defendants to verify Ms. Ibroci’s percentile rank.                    The Court

rejects this argument.          Because different distributions can have

the same mean and standard deviation, see F. J. Anscombe, Graphs


                                           3
in Statistical Analysis, 27 AM. STATISTICIAN 17, 19-20 (1973), a

disclosure of mean and standard decisions is insufficient to

replace a disclosure of the actual distribution.              Without brain

region volume data as to individual members of the control group

being disclosed, defendants would be deprived of a meaningful

opportunity     to   challenge     Dr.    Davatzikos’    opinion     on   the

abnormality of plaintiff’s brain. 1

      For the foregoing reasons, plaintiffs shall either withdraw

Dr. Davatzikos’ opinion or disclose the numerical data for all

brain regions for the 710 members in the control group selected by

Dr.   Davatzikos     without     personally    identifying     information.

Plaintiffs shall inform defendants and the Court of their decision

within two (2) weeks of the entry of this Memorandum and Order.

      SO ORDERED.



Dated:     New York, New York
           April 9, 2020


                                          ____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




      1     Plaintiffs’ argument based on the Health Insurance Portability
and Accountability Act of 1996 (“HIPPA”) is mooted by the fact that
defendants are not seeking any personally identifiable information, including
the MRI brain scan images of the control group members.
                                      4
